Citation Nr: 0817012	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a low back disorder, 
claimed as residuals of a post operative laminectomy L5-S1 
for a herniated disc. 

2.  Entitlement to service connection for a low back 
disorder, claimed as residuals of a post operative 
laminectomy L5-S1 for a herniated disc.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 until March 
1956.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

As a procedural matter, it appears that the veteran has 
attempted to raise a claim for a cervical spine disorder in 
April 2006 correspondence.  If he desires to pursue this 
issue, he should do so with specificity at the RO.  

For the reasons discussed below, the claim for a low back 
disorder will be reopened.  Moreover, the claims for a low 
back disorder and a psychiatric disorder are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.   In a November 1976 rating decision that was not timely 
appealed, the RO denied a claim of entitlement to service 
connection for a low back disorder.  The veteran did not 
appeal and that decision became final.

2.  The November 1976 rating decision is the last final 
denial for a low back disorder on any basis.

3.   The evidence added to the record since November 1976, 
when viewed by itself or in the context of the entire 
record, is neither cumulative or redundant, and relates to 
an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, is final. 38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the November 1976 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2003, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for a low back disorder in July 1976.  
This claim was denied in a November 1976 rating decision.  He 
did not appeal and that issue became final.

He once again filed to re-open his claim of entitlement to 
service connection for a low back disorder in January 2003.  
In February 2004, the RO denied the claim on the basis that 
no new and material evidence had been submitted.  In a 
subsequent statement of the case, the Decision Review Officer 
reopened the claim but denied it on the merits.  The veteran 
appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the November 1976 
rating decision included a medical report from the veteran's 
physician.  While service medical records were requested, 
they were not (and are still not) available.  The RO denied 
the claim because the veteran's back condition was not 
incurred or aggravated during his military service. 

In January 2003, the veteran filed the current claim.  The 
evidence added to the record since the November 1976 rating 
decision includes numerous private treatment records from 
1974 through 2006 documenting recurring back pain, treatment 
records from the VA in 1979 and 2002 through 2006, statements 
by the veteran that his back pain began in service, and a 
letter from a VA physician dated in May 2006. 

Specifically, the Board finds that the opinion of the 
veteran's physician is sufficient to reopen the claim.  
Indeed, this evidence was not previously before the RO and is 
not cumulative or redundant of evidence associated with the 
claims file at the time of the November 1976 decision.  

Most significantly, the treating physician remarked that "it 
is my medical opinion that, most likely than not, (the 
veteran's) injury in the military contributed to his chronic 
back and knee conditions."  Given the veteran's statements 
as to incurrence of his low back injury in service and the 
physician's medical opinion, a reasonable possibility of 
substantiating his claim is raised.  Therefore, the claim 
will be reopened. 

While the Board finds the evidence of record sufficient to 
reopen the claim for a low back disorder, a remanded is 
needed for the reasons discussed below.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. 
App. 1 (2006).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a post operative laminectomy L5-
S1 for a herniated disc, is granted.  The appeal is allowed 
to this extent.


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is necessary to 
satisfy VA's obligations under the VCAA.  Specifically, VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

Although the VA physician reflected that the veteran's low 
back disorder was related to service, the opinion is not 
sufficient to grant service connection.  Specifically, the 
opinion did not discuss the nature of the veteran's claimed 
in-service injury, nor does it appear that she had the claims 
file for review.  In addition, the physician failed to 
explain the basis for the opinion, or discuss the impact of 
the multiple post-service industrial and motor vehicle 
accidents.  

While the opinion is sufficient to reopen the claim, the 
Board finds it no more than an "indication" that the 
veteran's low back disorder may be associated service but 
that there is insufficient competent evidence on file for the 
VA to make a decision on the claim.  To that end, the Board 
finds that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
low back disorder is causally related to active service.  

With respect to the claim for an acquired psychiatric 
disorder, the Board notes that the RO denied the claim in 
October 2005.  The veteran submitted a notice of disagreement 
in April 2006 ("I am filing a Notice of Disagreement for a 
decision made on my claim for service connected compensation 
. . . for PTSD, anxiety disorder . . . .").  However, the 
evidence of record does not reflect that a statement of the 
case has been issued pursuant to 38 C.F.R. § 19.26 in 
response to the notice of disagreement on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to 
issue an SOC on the denial of the . . . claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a VCAA 
letter which satisfies all VCAA 
obligations in accordance with the 
relevant law and regulations, and any 
other applicable legal precedent.

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim on a 
direct basis and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  He should also 
be advised to send to VA all evidence in 
his possession which pertains to the 
appeal.  

2.  Obtain VA outpatient treatment 
records from the VA Medical Center and/or 
the Oak Park Clinic for the period from 
August 2006 to the present.

3.  Schedule the veteran for an 
appropriate examination to evaluate the 
relationship between his low back 
disorder and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
than not (i.e., probability of 50 
percent) that the veteran's low back 
disorder, currently diagnosed as 
residuals of a post operative laminectomy 
L5-S1 for a herniated disc, is causally 
related to service. Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.

Due to the absence of service medical 
records, the examiner is asked to accept 
the veteran's statements as to an in-
service injury for purposes of the 
opinion.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Issue a statement of the case on the 
appeal initiated by the veteran for an 
acquired psychiatric disorder.  

5.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

6.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


